Le Grand, G. J.,
delivered the opinion of this court.
We are of opinion that Catharine Hammer did not die intestate of any portion of her estate, but that by her will, executed in the year 1850, she disposed of the whole of it. We are also of opinion that the residuary clause of said will, *67which is in these words: “ The balance of my property I direct to be sold by my executor, and the money to be divided among my heirs as above mentioned, ’ ’ confines the bequest of the residue of her estate to the persons specifically mentioned in the preceding part of her will. We can* see no room for doubt on the subject, and therefore reverse the order of the orphans court appealed from, and direct a distribution to be made in conformity with the views herein indicated. To that end the case will be remanded.

Order reversed and cause remanded for fiirther ■ proceedings, costs to be paid out of the fund.